DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s request for reconsideration of the finality of the rejection of the last Office action is persuasive and therefore the finality of that action is withdrawn. 
The status of the 06/25/2021 claims, is as follows: Claims 1, 6, 9, 11, 14, and 18 have been amended; Claims 5 and 10 have been canceled; and claims 1-4, 6-9, and 11-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1 (similarly applying to claim 9):
The limitation “a computer numeric controller configured to”
“controller” is the generic placeholder. 
“configured to” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
a computer numeric controller" has been described in originally-filed specification para. 0024 as “a computer numeric controller (CNC) 115, which can include a user input/display screen or user interface 117. The user interface 117 and controller 115 are used by a user to input and read cutting operational parameters and data, and allow the system 100 to be operated as an automated, programmable cutting system. Various input parameters can be input by the user into the controller 115, via the user interface 117 (or other means) including: torch current, material type, material thickness, cutting speed, torch height, plasma and shield gas composition, etc. the CNC can be a robot controller that controls the movements of the robotic arm.” Para. 0025 describes “The controller 115 can be an electronic controller and can include one or more processors. For example, the controller 115 can include one or more of a microprocessor, a microcontroller, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), discrete logic circuitry, or the like. The controller 115 can further include memory and may store program instructions that cause the controller to provide the functionality ascribed to it herein. The memory may include one or more volatile, non-volatile, magnetic, optical, or electrical media, such as read-only memory (ROM), random access memory (RAM), electrically-erasable programmable ROM (EEPROM), flash memory, or the like. The controller 115 can further include one or more analog-to-digital (A/D) converters for processing various analog inputs to the controller. The program instructions for the controller 115 can include cut charts or nesting software. Such instructions typically include cutting information including instructions for the system 100 when cutting various holes or contours, taking into account the sizes and shapes of the holes/contours and the material being cut. As is generally understood the controller 115 can allow a user to cut numerous successive holes, contours or a combination of holes and contours in a workpiece without stopping between cuts. For example, the operator can select a cutting program that includes both hole and contour cutting instructions, and the controller 115 will determine the order and positioning of the cuts, as well as the various parameters of the cuts based on the user input information.” Para. 0026 describes “The controller 115 can operate in a networked environment using logical and/or physical connections to one or more remote computers.” 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reukers (US 20100173570, newly cited) in view of Shepherd (US 20040048548, newly cited)
Regarding Claim 1, Reukers discloses a plasma cutting system (cutting apparatus 10, 30) (it is noted the cutting apparatus may include plasma cutting apparatus) (para. 0026), comprising: 
a plasma cutting table (tank) (para. 0027); 
a gantry (arms or tracks) movable along the plasma cutting table (tank) in a first direction (X direction) (para. 0027 and para. 0035); 
support plate 35) movable along the gantry (arms or tracks) in a second direction (Y direction) that is perpendicular to the first direction (para. 0035; fig. 9); 
a torch holder (cutting head 12) attached to the torch carriage (support plate 35) (fig. 1) (para. 0064) and comprising a motor (rotor head 33 is a motor) having a hollow shaft rotor (rotary drive shaft 37) (para. 0041 and 0067-0068; fig. 9); 
a plasma cutting torch (nozzle 13) attached to the hollow shaft rotor (rotary drive shaft 37) for 360 degree rotation by the hollow shaft rotor around an axis of the plasma cutting torch (vertical axis 15 of nozzle 13) (“fourth axis of movement”, para. 0068; fig. 11); and 
the plasma cutting torch (nozzle 13) is moved along a plane parallel to the plasma cutting table (tank) to cut a curve portion (flat spiral coil) through a workpiece  (workpiece) on the plasma cutting table (tank) (para. 0028 and 0030), while simultaneously rotating the plasma cuttinq torch (nozzle 13) about the axis by the hollow shaft rotor (vertical axis 15; fig. 4) (para. 0030) (“With movement in the first, second, and/or third dimensions, together with movement in the fourth and fifth dimensions” implies the components that move the torch in X, Y, and Z and rotate and tilt the torch simultaneously move to achieve desired cutting profiles)

    PNG
    media_image1.png
    555
    639
    media_image1.png
    Greyscale

Reukers does not disclose a computer numeric controller configured to control movement of the plasma cutting torch along a plane parallel to the plasma cutting table to cut a curve portion through a workpiece on the plasma cutting table, while simultaneously rotating the plasma cuttinq torch about the axis by the hollow shaft rotor, so as to maintain a common cutting edge of a plasma arc along the curve portion.  
However, Shepherd discloses a plasma cutting system (cutting system 100, para. 0048; fig. 2) (it is noted the system 100 is also used as plasma torch) comprising a computer numeric controller (computer numerical control CNC 50) configured to control movement of the plasma cutting torch (head 16) along a plane parallel to the plasma cutting table (X-Y movement) to cut a curve portion (curved lines) through a workpiece (workpiece 14) on the plasma cutting table (surface of workpiece) (para. 0008), while simultaneously tilting the plasma cutting torch (head 16) so as to maintain a common cutting edge (constant bevel edge e.g. perpendicular cut edge 158B) of a plasma arc along the curve curved lines) (para. 0031-0032, 0041, and 0045; figs. 2 and 6) (it is noted that according to the specification para. 0027, “a common cutting edge of a plasma arc” is achieved by maintaining angular orientation of the torch to the kerf and the cut edge. Shepherd discloses the tilt angle of the torch is maintained at constant bevel angle relative to the direction of travel of the torch 16, see fig. 6 and para. 0045. It is noted fig. 6 illustrates straight line segments and sharp ninety degrees, but the invention is applicable to any cutting lines including curved line segments. By maintaining constant bevel angle relative to the direction of travel, the constant bevel edge is achieved e.g. perpendicular cut edge 158B in fig. 2 is achieved).

    PNG
    media_image2.png
    752
    549
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plasma cutting system of Reukers to include the computer numeric controller configured to control movement of the plasma cutting torch along a plane parallel to the plasma cutting table to cut the curve portion while simultaneously tilting the torch so as to maintain the common cutting edge of the plasma arc along the curve portion as taught by Shepherd, in order to achieve desired edge orientation (para. 0046; fig. 2). 
The modification of Reukers and Shepherd would result in the computer numeric controller configured to control movement of the torch along the plane parallel to the cutting table to cut the curve portion while simultaneously rotating the torch about the axis, so as to maintain the common cutting edge of the plasma arc along the curve portion (it is noted that the tilting assembly and rotating assembly of Reukers are interconnected and movement of one affects the other. In other words, they work together to achieve the same outcome, which is the desired tilt angle of the torch, see para. 0032-0034 of Reukers). 

Regarding Claim 2, Reukers discloses the plasma cutting system (cutting apparatus 10, 30), wherein the motor (rotary drive shaft 37) is a permanent magnet torque motor (magnets 22) (para. 0067).

Regarding Claim 3, Reukers discloses the plasma cutting system (cutting apparatus 10, 30), wherein the plasma cutting torch (cutting head 12 comprising nozzle 13) is mounted within the hollow shaft rotor (rotary drive shaft 37) (para. 0068; fig. 11).

Regarding Claim 4, Reukers discloses the plasma cutting system (cutting apparatus 10, 30), wherein the plasma cutting torch (nozzle 13) is mounted coaxially with the hollow shaft rotor (rotary drive shaft 37) (fig. 11).  

Regarding Claim 6, Shepherd discloses the computer numeric controller (computer numerical control CNC 50) is configured to control the tilting of the plasma cutting torch (head 16) to maintain an angular orientation (desired tilt angle) of the plasma cutting torch with respect to a kerf cut (cut 158) through the workpiece (workpiece) (para. 0031, and 0041; fig. 2).  

Regarding Claim 7, Shepherd discloses an inertial sensor (sensor 148) coupled to the plasma cutting torch (head 16) and configured to communicate an inertial measurement signal to the computer numeric controller (CNC 50) (para. 0031; fig. 2). 

Regarding Claim 8, Reukers discloses the plasma cutting system (cutting apparatus 10, 30), wherein the plasma cutting torch (nozzle 13) further comprises a rotary connecter (electrical cables) that connects the plasma cutting torch to a plasma cutting power supply (para. 0031).  

Regarding Claim 9, Reukers discloses a plasma cutting system (cutting apparatus 10, 30) (it is noted the cutting apparatus may include plasma cutting apparatus) (para. 0026), comprising:
a plasma cutting table (tank) (para. 0027); 
arms or tracks) movable along the plasma cutting table (tank) in a first direction (X direction) (para. 0027 and para. 0035); 
a torch carriage (support plate 35) movable along the gantry (arms or tracks) in a second direction (Y direction) that is perpendicular to the first direction (para. 0035); 
a torch holder (cutting head 12) attached to the torch carriage (support plate 35) (fig. 1) and comprising a torque motor (rotor head 33 is a motor) having a hollow shaft rotor (rotary drive shaft 37) (para. 0041 and 0067-0068; fig. 9) (“fourth axis of movement”, para. 0068); 
a plasma cutting torch (cutting head 12 comprising nozzle 13) mounted within the hollow shaft rotor (rotary drive shaft 37) and coaxially with the hollow shaft rotor (rotary drive shaft 37) (para. 0068; fig. 11), and 
the plasma cutting torch (nozzle 13) is moved along a plane parallel to the plasma cutting table (tank) to cut a curve portion (flat spiral coil) through a work piece (workpiece) on the plasma cutting table (tank) (para. 0028 and 0030), while simultaneously rotating the plasma cutting torch (nozzle 13) by the hollow shaft rotor (rotary drive shaft 37) (para. 0030 and 0064) (“With movement in the first, second, and/or third dimensions, together with movement in the fourth and fifth dimensions” implies the components that move the torch in X, Y, and Z and rotate and tilt the torch simultaneously move to achieve desired cutting profiles). 

    PNG
    media_image1.png
    555
    639
    media_image1.png
    Greyscale

Reukers does not disclose a computer numeric controller configured to control movement of the plasma cutting torch along a plane parallel to the plasma cutting table to cut a curve portion through a workpiece on the plasma cutting table, while simultaneously rotating the plasma cuttinq torch about the axis by the hollow shaft rotor, so as to maintain an angular orientation of the plasma cutting torch with respect to a kerf cut through the workpiece. 
However, Shepherd discloses a plasma cutting system (cutting system 100, para. 0048; fig. 2) (it is noted the system 100 is also used as plasma torch) comprising a computer numeric controller (computer numerical control CNC 50) configured to control movement of the plasma cutting torch (head 16) along a plane parallel to the plasma cutting table (X-Y movement) to cut a curve portion (curved lines) through a workpiece (workpiece 14) on the plasma cutting table (surface of workpiece) (para. 0008), while simultaneously tilting the plasma cutting torch (head 16), so as to maintain an angular orientation of the constant bevel control angle) with respect to a kerf cut (cut 158) through the workpiece (workpiece) (para. 0031-0032, 0041, and 0045; figs. 2 and 6).

    PNG
    media_image2.png
    752
    549
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plasma cutting system of Reukers to include the computer numeric controller configured to control movement of the plasma cutting torch along a plane parallel to the plasma cutting table to cut the curve portion while simultaneously tilting the torch so as to maintain an angular para. 0046; fig. 2). 
The modification of Reukers and Shepherd would result in the computer numeric controller configured to control movement of the torch along the plane parallel to the cutting table to cut the curve portion while simultaneously rotating the torch about the axis, so as to maintain the angular orientation of the plasma cutting torch with respect to the kerf cut (it is noted that the tilting assembly and rotating assembly of Reukers are interconnected and movement of one affects the other. In other words, they work together to achieve the same outcome, which is the desired tilt angle of the torch, see para. 0032-0034, and 0063 of Reukers).

Regarding Claim 11, Reukers discloses the tilting movement and rotary movement are interdependent on each other. The rotation of the cutting head affects the tilting of the cutting head, and vice versa (para. 0063). 
Shepherd discloses the computer numeric controller (CNC 50) is configured to control tilting of the plasma cutting torch (head 16) to maintain a common cutting edge of a plasma arc (constant bevel edge) along the curve portion (curved lines) (para. 0031-0032, 0041, and 0045; figs. 2 and 6).

Regarding Claim 12, Shepherd discloses an inertial sensor (sensor 148) coupled to the plasma cutting torch (head 16) and configured to communicate an inertial measurement signal to the computer numeric controller (CNC 50) (para. 0031; fig. 2). 

Regarding Claim 13, Reukers discloses the plasma cutting system (cutting apparatus 10, 30), wherein the plasma cutting torch (nozzle 13) further comprises a rotary connecter (electrical cables) that connects the plasma cutting torch to a plasma cutting power supply (para. 0031).  

Regarding Claim 14, Reukers discloses a plasma cutting method (method of cutting apparatus 10, 30), comprising the steps of: 
providing a plasma cutting system (cutting apparatus 10, 30) comprising: 
a torch holder (cutting head 12) comprising a motor (rotor head 33 is a motor) having a hollow shaft rotor (rotary drive shaft 37) (para. 0041 and 0067; fig. 9); 
means (arms or tracks) for moving the torch holder (cutting head 12) in a first direction (X direction) and in a second direction (Y direction) that is perpendicular to the first direction (para. 0035); and 
a plasma cutting torch (cutting head 12 comprising nozzle 13) attached to the hollow shaft rotor (rotary drive shaft 37) for 360 degree rotation by the hollow shaft rotor around an axis of the plasma cutting torch (axis 15) (“fourth axis of movement”, para. 0068); and 
moving the plasma cutting torch (nozzle 13) along a plane parallel to a workpiece (X direction or Y direction) and plasma cutting a curve portion (flat spiral coil) through the workpiece (workpiece) (para. 0028 and 0030) while simultaneously rotating the plasma cutting torch (nozzle 13) about the axis (axis 15) by the hollow shaft rotor (rotary drive shaft 37) (para. 0030 and 0064) (“With movement in the first, second, and/or third dimensions, together with movement in the fourth and fifth dimensions” implies the components that move the torch in X, Y, and Z and rotate and tilt the torch simultaneously move to achieve desired cutting profiles).

    PNG
    media_image1.png
    555
    639
    media_image1.png
    Greyscale

Reukers does not disclose maintaining an angular orientation of the plasma cutting torch with respect to a kerf cut through the workpiece. 
However, Shepherd discloses a method of plasma cutting system (cutting system 100, para. 0048; fig. 2) (it is noted the system 100 is also used as plasma torch) comprising moving a plasma cutting torch (head 16) along a plane parallel to the plasma cutting table (X-Y movement) to cut a curve portion (curved lines) through a workpiece (workpiece 14) on the plasma cutting table (surface of workpiece) (para. 0008), while simultaneously tilting the plasma cutting torch (head 16), so as to maintain an angular orientation of the plasma cutting torch (constant bevel control angle) with respect to a kerf cut (cut 158) through the workpiece (workpiece) (para. 0031-0032, 0041, and 0045; figs. 2 and 6).

    PNG
    media_image2.png
    752
    549
    media_image2.png
    Greyscale

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of plasma cutting of Reukers to control the movement of the plasma cutting torch along a plane parallel to the plasma cutting table to cut the curve portion while simultaneously tilting the torch so as to maintain an angular orientation of the plasma cutting torch with respect to a kerf cut as taught by Shepherd, in order to achieve desired edge orientation (para. 0046; fig. 2). 
The modification of Reukers and Shepherd would result in the method comprising moving the torch along the plane parallel to the cutting table to cut the curve portion while simultaneously rotating the torch about the axis, so as to maintain the it is noted that the tilting assembly and rotating assembly of Reukers are interconnected and movement of one affects the other. In other words, they work together to achieve the same outcome, which is the desired tilt angle of the torch, see para. 0032-0034, and 0063 of Reukers).

Regarding Claim 15, Reukers discloses the plasma cutting method (method of cutting apparatus 10, 30), wherein the motor (rotary drive shaft 37) is a permanent magnet torque motor (magnets 22) (para. 0067).

Regarding Claim 16, Reukers discloses the plasma cutting method (method of cutting apparatus 10, 30), wherein the plasma cutting torch (cutting head 12 comprising nozzle 13) is mounted within the hollow shaft rotor (rotary drive shaft 37) (para. 0068; fig. 11).

Regarding Claim 17, Reukers discloses the plasma cutting method (method of cutting apparatus 10, 30), wherein the plasma cutting torch (nozzle 13) is mounted coaxially with the hollow shaft rotor (rotary drive shaft 37) (fig. 11).  

Regarding Claim 18, Shepherd discloses the plasma cutting method (method of cutting system 100), wherein plasma cutting the curve portion (curved lines) through the workpiece (workpiece) further comprises maintaining a common cutting edge of a plasma arc (constant bevel edge) along the curve portion (curved lines) (para. 0031-0032, 0041, and 0045; figs. 2 and 6).

Regarding Claim 19, Shepherd discloses a computer numeric controller (CNC 50), and an inertial sensor (sensor 148) coupled to the plasma cutting torch (head 16) and configured to communicate an inertial measurement signal to the computer numeric controller (CNC 50) (para. 0031; fig. 2).

Regarding Claim 20, Reukers discloses the plasma cutting system (cutting apparatus 10, 30), wherein the plasma cutting torch (nozzle 13) further comprises a rotary connecter (electrical cables) that connects the plasma cutting torch to a plasma cutting power supply (para. 0031).  

Response to Arguments
Applicant’s arguments, see p. 6-8, filed 06/25/2021, with respect to the rejection(s) of claim(s) under U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new combination of references to U.S.C 103 as presented in the present Office Action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761